Case 2:20-cv-06370-JS-AKT Document 60 Filed 09/21/21 Page 1 of 8 PageID #: 1860



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X
KEVIN J. MEEHAN,

                        Plaintiff,
                                                      ADOPTION ORDER
            -against-                                 20-CV-6370(JS)(AKT)

VIPKID; VIPKIDS INTERNATIONAL, INC.,
aka VIPKID, aka VIPKID INTERNATIONAL, INC;
BEIJING DAMI TECHNOLOGY CO., LTD.,
aka BEIJING DA MI TECHNOLOGY CO., LTD.,
aka VIPKID;
BEIJING DAMI FUTURE TECHNOLOGY CO., LTD.,
aka BEIJING DA MI FUTURE TECHNOLOGY CO., LTD.;
TENCENT HOLDINGS LTD.;
CLOUD & SMART INDUSTRIES,
TENCENT HOLDINGS LTD.,
aka CLOUD & SMART INDUSTRIES AT
TENCENT HOLDING LTD.;
TENCENT AMERICA LLC;
TENCENT CLOUD LLC;
CHINA RENAISSANCE HOLDINGS LTD.,
aka CHINA RENAISSANCE SECURITIES,
aka CHINA RENAISSANCE;
SEQUOIA CAPITAL OPERATIONS LLC;
VIPKID HK LIMITED; VIPKID CLASS HK LIMITED;
and VIP TEACH INC.,

                    Defendants.
-----------------------------------X
APPEARANCES
For Plaintiff:      Lakshmi Gopal, Esq.
                    Muciri PLLC
                    43 West 43rd Street, Suite 226
                    New York, New York 10025

For VIPKid              Andrew P. Marks, Esq.
Defendants: 1           Dorf & Nelson LLP
                        555 Theodore Fremd Avenue
                        Rye, New York 10580

1  The defendants labeled the “VIPKid Defendants” include: VIPKid
International, Inc.; Beijing Dami Technology Co., Ltd.; VIPKID HK
Limited; VIPKid Class HK Limited; and VIPTeach Inc. (See ECF No.
59 at 3.)
                                Page 1 of 8
Case 2:20-cv-06370-JS-AKT Document 60 Filed 09/21/21 Page 2 of 8 PageID #: 1861



For Tencent              Jay P. Pomerantz, Esq.
Defendants: 2            Katherine Anne Marshall, Esq.
                         Fenwick & West LLP
                         801 California Street
                         Mountain View, California 94041

                         Richard Francis Hans, Esq.
                         Neal F. Kronley, Esq.
                         DLA Piper LLP
                         1251 Avenue of the Americas
                         New York, New York 10020


SEYBERT, District Judge:

            Plaintiff Kevin J. Meehan (“Plaintiff”), individually

and on behalf of all others similarly situated, commenced this

putative class and collective action in New York State court

against the VIPKid Defendants, the Tencent Defendants, and others

(collectively, the “Defendants”), claiming the Defendants, who are

allegedly related to or in affiliation with each other, violated

provisions    of   the   New   York   Labor   Law   and   the   Federal   Labor

Standards Act, inter alia.        (See Compl., ECF No. 1-1.)         Pursuant

to the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. §

1332(d), Defendant VIPKid International, Inc. (“VIPKid Int’l”)

removed this action to the Eastern District of New York.                  (See

Notice of Removal, ECF No. 1.)            Plaintiff moved to remand the

action back to state court (hereafter, the “Remand Motion”).              (See

ECF No. 46; see also Feb. 18, 2021 Elec. Scheduling Order.)


2 The defendants labeled the “Tencent Defendants” include: Tencent
Holdings, Ltd.; Cloud & Smart Industries; Tencent America LLC; and
Tencent Cloud LLC. (See ECF No. 59 at 3.)
                                 Page 2 of 8
Case 2:20-cv-06370-JS-AKT Document 60 Filed 09/21/21 Page 3 of 8 PageID #: 1862



              By Report and Recommendation dated August 27, 2021,

Magistrate Judge A. Kathleen Tomlinson recommended that the Court

deny Plaintiff’s Remand Motion (hereafter, the “R&R”).                     (See ECF

No. 54.)    Plaintiff timely filed a purported objection (hereafter,

“Objection”) (see ECF No. 58), to which the VIPKid Defendants and

Tencent     Defendants       jointly     filed       a     response    (hereafter,

“Response”)     (see   ECF    No.    59).      For       the   following   reasons,

Plaintiff’s     Objection     is    OVERRULED,    the      R&R   is   ADOPTED,   and

Plaintiff’s Remand Motion is DENIED.

                                    BACKGROUND

I.    Facts

              The Court presumes the parties’ familiarity with the

facts as set forth in the R&R and recites only those necessary to

adjudicate the Remand Motion.          (See R&R at 3-5.)          By way of brief

background, “Defendants are affiliated with or responsible for

operating VIPKid, an online education platform which facilitates

the instruction of English language skills by teachers from the

United States and Canada to students in China.”                       (Id. at 3.)

According to Plaintiff’s Complaint: VIPKid’s operation connects

approximately 700,000 students with more than 100,000 teachers;

the VIPKid enterprise is New York-based and its services are

provided by entities domiciled in New York; and Plaintiff is a New

York resident who contracted with VIPKid to teach English to

children in China.       (See id.)          Plaintiff worked for VIPKid for

                                    Page 3 of 8
Case 2:20-cv-06370-JS-AKT Document 60 Filed 09/21/21 Page 4 of 8 PageID #: 1863



four   years        but   was    denied    advancement       opportunities        and    was

terminated after complaining about conditions of his employment.

(See id.; see also id. at 5.)

II.    Procedural History and the R&R

               Plaintiff        initiated      this      action    in    State   Court    on

November 13, 2020; it was removed to this Court on December 30,

2020 by Defendant VIPKids Int’l.                      Various Defendants moved for

pre-motion conferences (hereafter, the “PMCs”) in anticipation of

filing dismissal motions.               (See R&R at 5-6.)         In opposing the PMCs,

Plaintiff indicated he was seeking remand of this action back to

State Court; he attached his Remand Motion to his opposition. (See

id.;    see     also      ECF    Nos.     36   &    36-1.)         To    efficiently     and

expeditiously manage the action, this Court denied the various

PMCs “as premature and without prejudice to renew pending the final

determination of the Remand Motion” and established a briefing

schedule for the Remand Motion.                 (R&R at 7 (quoting Feb. 18, 2021

Elec. Scheduling Order).)

               On May 5, 2021, the Court referred the fully-briefed

Remand Motion to Magistrate Judge Tomlinson.                            (See May 5, 2021

Elec. Referral Order.)             On August 27, 2021, the Magistrate Judge

issued her R&R, recommending: (1) finding Defendants have met their

burden for establishing that CAFA jurisdiction exists (see R&R at

17-19);       (2)    finding      Plaintiff        has    failed    to    establish      any

exceptions to CAFA jurisdiction exist (see id. at 19-22); and (3)

                                        Page 4 of 8
Case 2:20-cv-06370-JS-AKT Document 60 Filed 09/21/21 Page 5 of 8 PageID #: 1864



declining to abstain from exercising jurisdiction over this action

pursuant to Burford v. Sun Oil, 319 U.S. 315 (1943) or Railroad

Commissioner of Texas V. Pullman, 312 U.S. 496 (1941) (see id. at

22-24).     In sum, Magistrate Judge Tomlinson recommends this Court

deny Plaintiff’s Remand Motion.         (See id. at 24.)

                                 DISCUSSION

I.    Legal Standard

            A district court “may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1)(C); see also FED. R. CIV. P. 72(b)(3).

Any portion of such a report and recommendation to which a timely

objection has been made is reviewed de novo.               See 28 U.S.C. §

636(b)(1); FED. R. CIV. P. 72(b)(3).        However, general objections,

or “objections that are merely perfunctory responses argued in an

attempt to engage the district court in a rehashing of the same

arguments set forth in the original papers will not suffice to

invoke de novo review.”      Owusu v. New York State Ins., 655 F. Supp.

2d   308,   312-13   (S.D.N.Y.    2009)   (quotations,     alterations    and

citation omitted); see also Trivedi v. N.Y.S. Unified Court Sys.

Office of Court Admin., 818 F. Supp. 2d 712, 726 (S.D.N.Y. 2011),

aff’d sub nom Seck v. Office of Court Admin., 582 F. App’x 47 (2d

Cir. Nov. 6, 2014) (“[W]hen a party makes only conclusory or

general objections [] the Court will review the Report strictly

for clear error.[]       Objections to a Report must be specific and

                                 Page 5 of 8
Case 2:20-cv-06370-JS-AKT Document 60 Filed 09/21/21 Page 6 of 8 PageID #: 1865



clearly aimed at particular findings in the magistrate judge’s

proposal.” (quotations, alterations and citation omitted)).                   Any

portion of a report and recommendation to which no specific timely

objection    is   made,   or   to   which     only    general,   conclusory   or

perfunctory objections are made, is reviewed only for clear error.

Owusu, 655 F. Supp. 2d at 312-13; see also Bassett v. Elec. Arts,

Inc., 93 F. Supp. 3d 95, 100-01 (E.D.N.Y. 2015).

II.   Analysis

            As    an   initial      matter,     the    Court     observes   that

Plaintiff’s Objection is far from the exemplar of clarity; indeed,

it appears internally inconsistent. 3          Plaintiff’s single purported

objection    is   focused   upon    the   Magistrate      Judge’s   finding   of

numerosity for CAFA jurisdictional purposes, i.e., that “there is

reasonable probability that the class size is greater than 100,

which is all that CAFA requires.”           (R&R at 18-19. 4)     However, that


3  Similarly, in her discussion addressing the existence of CAFA
jurisdiction,   Magistrate   Judge  Tomlinson   underscores  the
inconsistencies in Plaintiff’s position regarding the numerosity
component of the CAFA jurisdiction analysis. (See R&R at 17-19.)

4   The Magistrate Judge noted:

            Plaintiff does not advance arguments which
            address   the    other   elements    of   CAFA
            jurisdiction, namely, whether the amount-in-
            controversy exceeds $5,000,000 and whether
            minimal diversity exists.     As such, those
            elements are not considered by the Court here.
            However, even if Plaintiff’s motion could be
            construed to make such an argument, the Court
            finds that both requirements are satisfied.
                                 Page 6 of 8
Case 2:20-cv-06370-JS-AKT Document 60 Filed 09/21/21 Page 7 of 8 PageID #: 1866



finding was based upon the facts alleged in Plaintiff’s Complaint,

together with a declaration submitted by Defendants “which states

that since 2016, VIPKid HK contracted with more than 200,000

teachers to provide English language services to Children in

China.”    (Id. at 18 (citation omitted).)        Moreover, in making her

numerosity     finding,    Magistrate    Judge    Tomlinson    specifically

rejected Plaintiff’s challenge to CAFA jurisdiction because he

“proffers no evidentiary support contradicting Defendants’ factual

statement concerning this number,” specifically highlighting “this

argument     also   contradicts    the   Complaint”.        (Id.   (footnote

omitted).)    Here, to the extent Plaintiff’s numerosity argument is

an objection, see infra, it is no more than a rehashing of his

original argument, which the Magistrate Judge properly rejected.

(See Objection at 2 (referring the Court to Plaintiff’s Reply (ECF

No. 49) to Defendants’ Response to the Remand Motion); see id. at

4 (“Plaintiff directs the Court to [ECF No.] 49 at 1 for a summary

of Plaintiff’s arguments on remand”); see also id. at 4 n.3

(same).)    As such, the CAFA jurisdiction analysis is reviewed for

clear error; the Court finds none.

            Plaintiff     does   not   advance   any   other   grounds    for

objecting to the R&R.        The Court is not required to review the



            Plaintiff seeks damages of approximately $13
            million and minimal diversity exists.

(R&R at 19 n.6.)      Plaintiff does not object to that finding.
                                 Page 7 of 8
Case 2:20-cv-06370-JS-AKT Document 60 Filed 09/21/21 Page 8 of 8 PageID #: 1867



factual findings or legal conclusions of the magistrate judge as

to which no proper objections are made.            See Thomas v. Arn, 474

U.S. 140, 150 (1985).      In any event, while Plaintiff contends that

his allegations could equally support a putative class of greater

than or less than 100, he nonetheless “does not contest the Court’s

finding that there is a reasonable probability that the class size

is greater than 100, to the extent that the finding relies on

VIPKID social media presence.”         (Objection at 3-4.)      Nor, in the

end,    does   Plaintiff    challenge     Magistrate    Judge    Tomlinson’s

ultimate recommendation.        (See id. at 4 (“Plaintiff files these

objections to avoid waiving them, without challenge to the outcome

of the Court’s Report and Recommendation.” (emphasis added)).)

                                 CONCLUSION

            Accordingly, in the absence of clear error, IT IS HEREBY

ORDERED that Plaintiff’s Objection is OVERRULED, the R&R (ECF No.

54) is ADOPTED in its entirety, and Plaintiff’s Remand Motion (ECF

No. 46) is DENIED.

                                          SO ORDERED.



                                          /s/ JOANNA SEYBERT______
                                          Joanna Seybert, U.S.D.J.

Dated: September   21 , 2021
       Central Islip, New York




                                Page 8 of 8
